UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2330


ANDREW CHIEN,

                    Plaintiff - Appellant,

             v.

TIMOTHY J. HAULER; MARK R. HERRING; DONALD W. LEMONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00235-HEH)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Chien, Appellant Pro Se. Blaire Hawkins O’Brien, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Chien appeals the district court’s order granting Defendants’ motion to

dismiss Chien’s civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Chien v. Hauler,

No. 3:19-cv-00235-HEH (E.D. Va. Oct. 23, 2019). We deny as unnecessary Chien’s

motion to avoid bias in selecting a three-judge panel for this appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2